Filed 2/5/15 P. v. Stewart CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



THE PEOPLE,                                                                B257751

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. A780300)
         v.

RONNIE A. STEWART,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,

William C. Ryan, Judge. Affirmed.

         California Appellate Project, John L. Staley, under appointment by the Court of

Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.



                            _______________________________________
       Defendant Ronnie Stewart appeals from an order granting in part, and denying in
part, his request to vacate his criminal conviction and correct the abstract of judgment.
We affirm the order.
                                    BACKGROUND
       In 1987, defendant was convicted by a jury of eight counts of forcible oral
copulation in violation of Penal Code1 section 288a, subdivision (c), one count of
forcible rape in violation of section 261, subdivision (2), and one count of sexual battery
in violation of section 243.4.2 The charged weapons sentence enhancements under
section 12022.3 were found to be true. Defendant was sentenced to 22 years in state
prison. The judgment of conviction was affirmed on appeal in 1989. Defendant asserts
he was released from prison in 1998.
       Defendant filed several habeas corpus petitions in 2007 and 2008 which alleged,
among other things, he was labeled a “child molester” although his crimes had nothing
to do with children. These petitions were denied by the trial court.
       However, at defendant’s request, in March 2010 the court ordered that the
abstract of judgment be amended to delete the words “under 14” from the judgment. In
addition, the court requested that the Department of Justice omit “all references to oral
copulation with a child under 14 from the CII rap sheet.” The court made a similar
order in July 2013.
       In January 2013, the court denied defendant’s most recent petition which alleged
he was entitled to a new trial based on “triple jeopardy.” The court explained that the
judgment had been previously corrected, defendant’s claims were “untimely, successive
and duplicative,” and some of the claims should have been raised on direct appeal.
       On April 16, 2014, defendant filed a three-page handwritten document titled
“Motion to Vacate the P.C. 288A(c) Counts Against 20 Year Old [M. G.]” On June 5,


1
       All further statutory references are to the Penal Code.
2
       The Information filed in 1986 also contained an additional count under
section 220.

                                            2
2014, defendant filed a four-page untitled and handwritten document. Also on June 5,
2014, defendant filed a one-page handwritten document titled “Coram Nobis
Amendment to Motion to Vacate Filed on 4-16-2014.”
       On July 8, 2014, the court filed a minute order which granted in part, and denied
in part, defendant’s “ ‘motion to vacate the P.C. 288A(C) [sic] counts against 20 year
old [M. G’].’ ” The court noted that rather than vacating his conviction, defendant “asks
the Court to modify his abstract of judgment” to reflect that for one of the counts he was
actually convicted of a misdemeanor. The court granted defendant’s motion insofar as
it issued a new amended abstract of judgment and transmitted a corrected adult
disposition of arrest and court action to the Department of Justice. Apparently, although
previously ordered by the court in 2010 and 2013, the amended and corrected abstract
of judgment had not been issued by the clerk. Otherwise, the court denied defendant’s
motion to vacate.
       On July 15, 2014, defendant appealed the court’s July 8, 2014 order.
                                       DISCUSSION
       On September 26, 2014, defendant’s appointed counsel filed a brief in which no
issues were raised. (People v. Wende (1979) 25 Cal. 3d 436.) By notice also filed on
September 26, 2014, the clerk of this court advised defendant to submit within 30 days
any contentions or arguments he wished this court to consider. After being granted an
extension within which to file it, on November 25, 2014 defendant filed a supplemental
brief. Although some of defendant’s arguments are difficult to decipher, he appears to
contend that he was improperly charged and convicted of having sex with a child
under 14. Defendant also appears to challenge the sufficiency of the evidence in
connection with his 1987 conviction.
       As a preliminary matter, we note that defendant’s underlying 1987 conviction is
not properly at issue in this appeal. As discussed above, defendant’s conviction was
affirmed on appeal in 1989. Thus, to the extent defendant challenges the 1987 trial
proceedings or the sufficiency of the evidence, those challenges are barred. “ ‘Finality
is attributed to an initial appellate ruling so as to avoid the further reversal and

                                              3
proceedings on remand that would result if the initial ruling were not adhered to in
a later appellate proceeding.’ [Citation.]” (People v. Stanley (1995) 10 Cal. 4th 764,
786-787.) Further, to the extent defendant challenges the denial of his post-conviction
habeas petitions, those denials are not the subject of this appeal. (See In re Waltreus
(1965) 62 Cal. 2d 218, 225 [habeas corpus ordinarily cannot serve as a second appeal].)
       Defendant’s arguments that he was improperly convicted of duplicative charges
since section 288a, subdivision (c) prohibited both oral copulation with a victim
under 14 and forcible oral copulation, and that incorrect charges of oral copulation with
a victim under 14 appear on his criminal rap sheet, are without merit. As noted by the
trial court in its July 8, 2014 ruling, and acknowledged by defendant in his supplemental
brief on appeal, defendant’s criminal record was corrected in 2010 and again in 2013 to
reflect that he was only charged and convicted of forcible oral copulation, not oral
copulation with a victim under 14. The court also noted that this error occurred because
at the time of his conviction, section 288a, subdivision (c) included both oral copulation
with a victim under 14 and forcible oral copulation. To the extent the court failed to
issue an amended of abstract of judgment in 2010 or 2013, this problem was resolved in
2014. As such, the appeal on this basis is moot.
       After examining the entire record we are satisfied that no arguable issues exist,
and that defendant has received adequate and effective appellate review of the court’s
July 8, 2014 order. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v. Wende,
supra, 25 Cal.3d at p. 443.)




                                             4
                                    DISPOSITION
      The order is affirmed.



      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                    LAVIN, J.*

WE CONCUR:




      EDMON, P. J.




      ALDRICH, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                           5